DELAHANTY, Justice.
This action for post-conviction relief is before us on report. We hold that James Donald Yde’s petition for a writ of habeas corpus must be dismissed.
On January 10, 1975,1 Yde filed a document in the Superior Court (Cumberland County) entitled “Writ of Mandamus” seeking the “expungement” from his “criminal arrest record” of two convictions obtained pursuant to guilty pleas entered by him in that court in September, 1952.2 The writ named Cumberland County and the City of Portland as “respondents.” The action was treated as a petition for a writ of habeas corpus, 14 M.R.S.A. §§ 5502-5508, and the case was assigned to a single Justice of this Court sitting in the Superior Court for hearing. Yde demonstrated his indigency and Maine counsel was appointed to represent him. The writ was subse*466quently amended with leave of the court and styled “Amended Petition for Writ of Habeas Corpus,” with the State of Maine, the Clerk of the Cumberland County Superior Court, and the Chief of Police of the City of Portland, designated as respondents.
The petition asserts that Yde’s incarceration in the federal penitentiary in Georgia is “in part” attributable to his two convictions in Maine in 1952.3 It is alleged that those two convictions are “illegal and imposed in violation of the Constitution of the United States and the Constitution of Maine in that Petitioner was denied his right to counsel,” and that “there is no record that Petitioner’s guilty pleas were knowingly and intelligently made.” The petitioner requests, inter alia, that his Maine convictions “be declared null and void and unconstitutional.”
The State moved to dismiss the petition, arguing (1) that “[i]t fails to allege valid facts upon which relief can be granted,” (2) that “[t]he Court lacks jurisdiction over the subject matter of this action,” and (3) that “[t]he Court lacks jurisdiction over the petitioner.”
With the case in this posture, the Justice, with the assent of the parties, ordered the action reported to the Law Court in accordance with M.R.Civ.P. 72.4 The record on report includes the pleadings and motions which were filed below, and an agreed statement of facts prepared by the parties.
We conclude that the Maine courts are without jurisdiction to entertain this petition, on the ground that Yde, who concedes that he has been fully discharged from any sentences imposed on him by the State of Maine, does not qualify under 14 M.R.S.A. § 5502 as
[a] person convicted of a crime and incarcerated thereunder including any person committed as a juvenile offender, or released on probation, or paroled from a sentence thereof, or fined .
In Green v. State, Me., 237 A.2d 409 (1968), we had occasion to consider a petition for post-conviction relief brought by a petitioner who, upon his conviction of larceny in Knox County in 1949, was sentenced, in accordance with a then-existent Maine “recidivist” statute, R.S. 1944 ch. 136, § 3, to a term of twelve to twenty-four years in the Maine State Prison. Had it not been for the fact that Green had previously been convicted of robbery in Maine in 1943,5 the maximum sentence that he could have received for the 1949 larceny conviction would have been five years. We held that Green met the jurisdictional requirement of § 5502, and that the Superior Court could properly consider his challenge to the constitutionality of the 1943 conviction, adopting the petitioner’s argument that “the sentence he is now serving [is] directly attributable to the enhancement of the larceny sentence by application of the recidivist statute.” Id. at 411.
Green was followed by Thoresen v. State, Me., 239 A.2d 654 (1968), in which we were presented with a petition for a writ of habeas corpus from a petitioner who had been convicted of larceny in Maine in 1959 and placed on probation for a period of two years. The probation was judicially terminated in 1961. In 1967 Thoresen was indicted in a United States District Court in California for an alleged violation of a federal statute. An element of the federal crime with which he was charged was that he was a person previously convicted in another state (Maine) of a crime punishable by a prison term of more than one year. Thoresen commenced his post-conviction attack on his 1959 Maine conviction while he was under the federal indictment.
*467We construed § 5502 as requiring the dismissal of Thoresen’s petition, concluding that he was “a petitioner who admittedly is under no form of restraint in Maine.” Id. at 655. In so ruling, we distinguished Green in the following terms:
[I]n Green there was the presently existing restraint in Maine which the post-conviction habeas corpus statute in clear and unambiguous terms requires as a prerequisite to relief. The absence of any form of continuing restraint in the instant case is fatal to the petitioner’s claim.
Id. at 656.
In Staples v. State, Me., 274 A.2d 715 (1971), we expressly declined to overrule Thoresen and reiterated our view that Maine post-conviction relief is available only “when the petitioner is under some form of restraint, actual or technical, under Maine law.” Id. at 716. We accordingly held that a petition for a writ of habeas corpus brought by a petitioner confined in the Nevada State Prison as a result of his felony conviction in that State was correctly dismissed, notwithstanding that, under Nevada law, the petitioner would have been eligible for parole had it not been for the fact that he had two prior felony convictions in Maine6 which, in conjunction with the Nevada conviction and one other, caused him to be placed in a less favorable parole status.
Yde posits that his case is controlled by Green, rather than Thoresen and Staples. We are unimpressed with this argument. In Green, the petitioner was plainly “under some form of restraint . . . under Maine law,” Staples, supra at 716, insofar as the sentence he was serving was one imposed by a Maine court pursuant to a Maine recidivist statute. In Thoresen and Staples, by contrast, neither petitioner was under any sort of restraint imposed by Maine law: Thoresen was under federal indictment in California, and Staples was incarcerated in Nevada as a consequence of his felony conviction in that state.
Yde, like Thoresen and Staples, has executed any sentences which were imposed on him by the State of Maine. He is under no form of restraint under Maine law. The bare fact that a federal judge in Tennessee allegedly took Yde’s prior criminal record, including two Maine convictions, into account in sentencing Yde to federal prison, does not entitle Yde to post-conviction relief in Maine.7 The petitioner has not met the jurisdictional prerequisite of § 5502, and we conclude that his petition must be dismissed.
The entry must be
Appeal dismissed.
DUFRESNE, C. J., and ARCHIBALD, J., concurring in separate opinions.
POMEROY and WERNICK, JJ, dissenting in separate opinions.

. At that time, Yde was serving a prison term in the United States Penitentiary at Atlanta, Georgia, resulting from his conviction in 1973 in the United States District Court for the Western District of Tennessee of a violation of the National Motor Vehicle Theft Act.


. The Cumberland County Superior Court criminal docket for September, 1952 which is part of the record on report indicates that Yde, who was then known as James D. Edwards, pleaded guilty in docket number 1027, “uttering forged check (Beaulieu),” and docket number 1028, “uttering forged check (First National).” In docket number 1027, Yde was placed on probation for a period of two years. Docket number 1028 was “[c]ontinued generally for sentence,” with the notation “[n]ot to be brought forward except by special order of Court.”


.The record includes a transcript of the sentencing proceedings in the case of United States v. Yde, docket number CR-73-162, in the United States District Court for the Western District of Tennessee, Western Division, in which the court makes one brief reference to Yde’s extensive criminal record without, however, specifically mentioning the Maine convictions.


. By order of the presiding Justice, the Chief of Police of the City of Portland has been dismissed as a respondent. M.R.Civ.P. 21.


. Green had fully executed the sentence imposed on him as a result of his robbery conviction in 1943.


. Like Green, Staples had been discharged from the sentences imposed on him as a result of his Maine convictions.


. Our observation in Staples, 274 A.2d at 716, bears repeating:
The Legislature in providing a comprehensive procedure for collateral attacks on convictions has seen fit to limit the court’s jurisdiction to persons who are still under restraint by this state. This is a matter of legislative policy and no doubt results from the legislature’s judgment that a contrary rule might well overwhelm the courts with stale and frivolous claims the very antiquity of which would defy proper determination.